Detailed Office Action
The communication dated 11/9/2022 has been entered and fully considered.
Claims 14-27 are pending with claim 27 withdrawn from consideration. 
The present application is being examined under the pre-AIA  first to invent provisions. 
IDS
No IDS has been filed.  Any previously cited documents that the applicant wishes to be on the front of a future granted patent must be cited on an IDS (unless cited by the Examiner herein).
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/9/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 appears unclear from the Examiner’s understating of the invention.  Instead, the applicant appears to have a first pulping step of pulping some paper.  The applicant then appears to compound the pulp from the paper into a thermoplastic resin and coated something to form a packaging layer.  The applicant then appears to presumably form the packing layer into packaging which is collected and then repulped a second time.  That is the applicant is claiming two repulping steps.
The Examiner’s understating of the invention is coating a paper with a mineral and thermoplastic extrusion coating to form a packaging layer [see e.g. claim 1 of abandoned 16/503,280].  The packaging layer is formed into packaging.  This packaging can be recycled as compared to other packaging.
Therefore, based on the instant claim language it is not clear is there is a clarity issue or a written description issue.
Claim 14 recites the limitation "the pulp" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The applicant never recites “a pulp”.
Claim 14 recites the limitation "the thermoplastic resin" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  The applicant never recites “a thermoplastic resin”.  It is not clear if this is the same as “a thermoplastic bonding agent”.  
Claim 14 recites the limitation "the packaging" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  The applicant never recites “a packaging”.  It is not clear if “the packaging” has been formed from “the packaging layer”.
Claim 14 recites an extrusion coating the thermoplastic resin.  However, it is not clear what is being extruded coated from the claim (e.g. a second sheet of paper).  Further should the extrusion coating be with the compounded thermoplastic resin.  As written it is not clear they are the same.
Claim 14 recites the limitation "the recycling process" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  The applicant never recites “a recycling process”.  There are at least 2 recycling processes described in the claim the pulping of paper and the pulping of the packaging.
Claim 14 recites “the pulp” in lines 11 and 13.  It is not clear if this is the same pulp as that from line 5 of the claim.  In the claim the applicant apparently has two pulping steps “pulping the paper” and the pulping of “the collected packages” in a paper recycling machine.  It is not clear if these are supposed to be separate steps or the same step.
The preamble does not match the claim.  The preamble mentions making a packaging layer but it does not claim the recycling process (which destroys the packaging layer).
In claim 15, it is not clear which pulp the applicant is referring to (the pulp of the pulping the paper or pulp formed by pulping package/packaging layer).
In claims 16-26 it is not clear which pulping step that each claim is referring to the pulping step of the paper or the pulping of the packaging layer.
Claims 15-26 all have incorrect dependencies.  The Examiner assumes that they all depend from claim 14 somehow.  Further, this makes antecedent issues to dependent claims which should depend from other dependent claims  (claim 18 should depend from claim 17, claim 21 should depend from claim 20, 
Claim 23 refers to a table but it is not clear which properties the applicant is claiming and in what combination.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 14, see the Examiner 112(2) discussion above.  The applicant appears to be claiming two repulping steps.  The specification does not have support for two repulping steps.  
Secondly, the applicant appears to be claiming compounding recycled pulp with thermoplastic resin “compounding the pulp to intersperse particles in the thermoplastic resin”.  However, it is minerals that are compounded with the thermoplastic resin.  It is not clear wherein recycled pulp is compounded with the thermoplastic resin.  
Claims 15-26 depend from claim 14 and are similarly rejected.
As for claim 15 it is not clear where support for the claimed range 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748